VIA EDGAR January 23, 2014 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Attention: Gus Rodriguez David Irving Christopher Dunham Michael Clampitt Re: Park Sterling Corporation Form 10-K for Fiscal Year Ended December 31, 2012 Filed March 15, 2013 Form 10-Q for the Period Ended September 30, 2013 Filed November 8, 2013 File No. 001-35032 Ladies and Gentlemen: Please accept this letter as the responses of Park Sterling Corporation (the “Company”) to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in the letter from the Division of Corporation Finance dated December 23, 2013 (the “Comment Letter”) with respect to Park Sterling’s Form 10-K for the fiscal year ended December 31, 2012 (the “Form 10-K”) and Form 10-Q for the fiscal period ended September 30, 2013 (the “Form 10-Q”). For ease of reference, we have repeated each of the Staff’s comments below, followed by the corresponding response of the Company. Form 10-K for the Fiscal Year Ended December 31, 2013 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Non-GAAP Financial Measures, page 33 1. You disclose an “Adjusted allowance for loan losses to total loans” non-GAAP financial measure on page 33. Please consider removing this credit metric in future filings or tell us why you believe an adjustment to add acquisition accounting net fair market value adjustments to acquired loans to the allowance for loan losses is relevant to the non-acquired loans. In other words, this ratio makes it appear that the fair market value adjustments for credit losses on acquired loans are available for credit losses on all of your loans, including the non-acquired loans. Please also tell us how this non-GAAP measure facilitates comparison with your peers. In addition, since this is not a common non-GAAP measure, please tell us the peer group of companies that you believe this non-GAAP financial measure facilitates comparison with. United States Securities and Exchange Commission January 23, 2014 Page | 2 The Company discloses the non-GAAP credit metric “Adjusted allowance for loan losses to total loans” to provide supplemental information to investors on the combined allowance for loan losses and acquisition accounting fair market value adjustments compared to the combined non-acquired and acquired loan portfolios. The Company believes this additional metric, which was introduced to the Company by its federal banking regulators, is relevant since it provides a comprehensive perspective on the credit loss protection available to a loan portfolio that includes: (i) non-acquired loans accounted for under ASC 310-20, for which the allowance for loan losses is available to absorb credit losses; (ii) performing acquired loans accounted for under ASC 310-20, for which both the allowance for loan losses and the remaining net acquisition fair market value adjustment are available to absorb credit losses (based on the allocation of that fair market value adjustment to individual loans); and (iii) purchase credit impaired (“PCI”) loans accounted for under ASC 310-30, for which both a specific portion of the allowance for loan losses and the remaining net acquisition fair market value adjustment are available to absorb credit losses (based on the allocation of that fair market value adjustment to the related PCI pools). At December 31, 2012, acquired loans comprised a majority, or 63%, of the Company’s total loans. These acquired loans resulted from the acquisitions of (i) Community Capital Corporation (“Community Capital”) in November 2011, which contributed approximately $388.2 million in total loans (including loans held for sale), after fair market value adjustments, and (ii) Citizens South Financial Corporation (“Citizens South”) in October 2012, which contributed approximately $683.5 million in total loans (including loans held for sale), after fair market value adjustments. The Company recognizes that it is increasingly difficult for investors and other readers of financial statements to compare loan portfolios across different banks given: (i) variations in the mix of loan portfolios based on their construct, to include originated loans, loans acquired in open bank or whole-loan transactions, and loans acquired in FDIC assisted transactions; and (ii) variations in accounting standards associated with those different constructs. The purpose of the Company’s non-GAAP disclosure of adjusted allowance to total loans is to enhance investors’ understanding of the credit loss protection available to the entire loan portfolio, given that the GAAP disclosure of allowance to total loans fails to consider the material percentage of the Company’s loan portfolio that is comprised of acquired loans that carry fair market value adjustments. Therefore, the Company respectfully submits to Staff that the non-GAAP disclosure of adjusted allowance to loan losses provides necessary information for investors to evaluate the Company’s loan portfolio. United States Securities and Exchange Commission January 23, 2014 Page | 3 The Company tracks the performance of the following peer institutions for comparative purposes, each of which is either headquartered in or competes in one or more of the Company’s markets: Total Assets Acquired Assets Institution Name Ticker Symbol 12/31/2008 12/31/2012 Open Bank Failed Bank % Assets Acquired American National Bankshares Inc. AMNB $ 70 % Ameris Bancorp ABCB 78 % BNC Bancorp BNCN 96 % Capital Bank Financial Corp. CBF NA n.a. CommunityOne Bancorp COB 48 % First Bancorp FBNC 42 % First Community Bancshares, Inc. FCBC 43 % First Financial Holdings, Inc. SCBT % NewBridge Bancorp NBBC 0 % Palmetto Bancshares, Inc. PLMT 0 % Park Sterling Corporation PSTB % Peoples Bancorp of North Carolina, Inc. PEBK 0 % TowneBank TOWN 5 % United Community Banks, Inc. UCBI 4 % VantageSouth Bancshares, Inc. VSB 0 % Yadkin Financial Corporation YDKN 35 % Source: SNL Financial; $ in thousands Between December 31, 2008 and December 31, 2012, excluding the Company, (i) four of these peer institutions completed acquisitions of open banks; (ii) three completed acquisitions of failed banks; (iii) four completed acquisitions of both open banks and failed banks; and (iv) four completed no bank acquisitions. The relative magnitude of these acquisitions varies significantly by institution, with the Company’s 404% ratio of acquired assets to beginning assets placing at the high end of the range. As discussed above, it is increasingly difficult for investors and other readers of financial statements to compare loan portfolios given these variations in both their construct and associated accounting standards. The Company’s non-GAAP disclosure of adjusted allowance to total loans should, therefore, facilitate comparisons to these other banks whether or not the other banks provide similar disclosures. United States Securities and Exchange Commission January 23, 2014 Page | 4 In future filings, the Company will provide disclosure in connection with the presentation of this non-GAAP financial measure which specifically notes that net fair market value acquisition accounting adjustments are not available to offset losses on non-acquired loans. The Company will additionally disclose that this measure is presented to provide supplemental information on the credit loss protection available to the loan portfolio. 2. You disclose period-end dilutive shares of 44,027,233 under tangible book value per share. However, you divided the tangible common equity by dilutive common shares outstanding of 44,014,415. Please reconcile this difference for us and revise in future filings. At December 31, 2012, period-end dilutive shares was 44,027,233, as properly noted in the calculation of period end dilutive shares in the table. The Company inadvertently used the incorrect number of 44,014,415 period end dilutive shares in the calculation of tangible book value per share. In future filings, the Company will correct this calculation. Please note that the calculated disclosure of tangible common book value per share of $5.05 was not affected by use of the incorrect number. Note 21 – Park Sterling Corporation (Parent Only), page 117 3. You disclose an increase in net cash provided by operating activities of $6.6 million in 2012. All of this increase is due to a $7 million increase in other liabilities. However, accrued interest payable and accrued expenses and other liabilities that appear to comprise your other liabilities decreased from $3.9 million in 2011 to $3.2 million in 2012. Since the decrease in these liabilities represents a use of cash it is unclear how you computed the $7 million increase in other liabilities that represents a source of cash. Furthermore, you do not present the increase in your subordinated debt from $5.4 million in 2011 to $14.7 million in 2012 as a financing cash inflow. Please revise to disclose the subordinated debt amounts borrowed as cash provided by financing activities. The Company’s parent company only statement of cash flow erroneously included a misclassification of a non-cash transfer of $6.5 million in both the operating and financing sections thereby causing “other liabilities” and “investment in banking subsidiary” to appear artificially inflated. This miscalculation impacted only the parent only statement of cash flow presented in Note 21, by overstating parent only cash flows from operations and understating parent only cash flows from financing. The miscalculation did not impact the Consolidated Statement of Cash Flow, nor did it impact Consolidated Equity, Consolidated Net Income, Consolidated Total Assets or Consolidated Cash Flows from Operations. The revised parent company only statement of cash flow for the year ended December 31, 2012 is provided below. The Company will revise the parent company only statement of cash flow accordingly in future filings. United States Securities and Exchange Commission January 23, 2014 Page | 5 Condensed Statements of Cash Flow December 31, 2012 (Dollars in thousands) Cash flows from operating activities Net income (loss) to common shareholders $ 4,343 Adjustments to reconcile net income (loss) to net cash provided (used for) by operating activities: Equity in undistributed (earnings) loss in banking subsidiary ) Depreciation expense 4 Amortization (accretion) of investment securities available-for-sale 499 Net gains on sales of investment securities available-for-sale ) Change in assets and liabilities: (Increase) decrease in other assets 669 Increase (decrease) in accrued interest payable ) Increase in other liabilities 421 Net cash provided by (used for) operating activities 62 Cash flows from investing activities Proceeds from maturities and call of investment securities available-for-sale 30,607 Proceeds from sales of nonmarketable equity securities 17 Acquisition of Citizens South ) Net cash provided by (used for) investing activities 6,341 Cash flows from financing activities Purchase of stock ) Investment in banking subsidiary ) Divdends on preferred stock ) Net cash provided by (used for) financing activities ) Net increase in cash and cash equivalents 1,337 Cash and cash equivalents, beginning 7,641 Cash and cash equivalents, ending $ 8,978 Supplemental disclosure of noncash investing activities: Change in unrealized gain on available-for-sale securities, net of tax 318 Transfer from investment securities to investment in subsidiary ) The Company acknowledges the change in subordinated debt at the parent level from $5.4 million in 2011 to $14.7 million in 2012. The Company notes that additional subordinated debt of $8.8 million was assumed in connection with the acquisition of Citizens South in 2012, as disclosed in Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financial Condition - Borrowings on page 51 of the Form 10-K. As such, this portion of the increase in subordinated debt did not involve a cash transaction, except indirectly through the payment of cash consideration in connection with the acquisition. This outlay of cash consideration is appropriately reflected in the investing activities for 2012. The remaining $0.5 million increase in subordinated debt from December 31, 2011 to December 31, 2012 represents the reduction of the fair value mark through amortization and is appropriately reflected in “other liabilities” in the operating section of the Condensed Statement of Cash Flow. Accordingly, the Company respectfully advises the Staff that the Company believes it has properly disclosed the Parent Company Only Condensed Statement of Cash Flow as it relates to subordinated debt. United States Securities and Exchange Commission January 23, 2014 Page | 6 Form 10-Q for the Quarterly Period Ended September 30, 2013 Item 1. Financial Statements Notes to Condensed Consolidated Financial Statements (Unaudited) Note 4 – Investments, page 10 4. We note that “All other debt securities’ represented 9% and 46% of total assets and total available-for-sale securities at September 30, 2013, respectively. We further note that you had collateralized agency mortgage obligations of $55.9 million at December 31, 2012. We did not note collateralized agency mortgage obligations as a security type in the September 30, 2013 10-Q. Please tell us all the security types included in “All other debt securities’ and quantify at September 30, 2013. Please revise future filings to break out all material security types of investment securities and include the disclosure requirements in ASC 320-10-50 for all major security types. The security types included in “All other debt securities” at September 30, 2013, totaling $152.7 million in fair value, are shown in the table below: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (Dollars in thousands) September 30, 2013 All other debt securities: Residential agency collateralized mortgage obligations $ $ $ ) $ Asset-backed securities ) Corporate and other debt securities ) All other debt securities $ $ $ ) $ In future filings, the Company will break out all material security types of investment securities and include the appropriate ASC 320-10-50 disclosures for all such material security types. The material components of the Company’s investment securities, based on the Company’s current portfolio and noting the balances at September 30, 2013, as an example, are shown in the table below: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (Dollars in thousands) September 30, 2013 Securities available for sale: U.S. Government agencies $ $ 49 $ $ Municipal securities Residential agency mortgage-backed securities ) Residential agency collateralized mortgage obligations ) Commercial mortgage-backed securities ) Asset-backed securities ) Corporate and other debt securities ) Equity securities Total securities available for sale $ $ $ ) $ United States Securities and Exchange Commission January 23, 2014 Page | 7 Securities held-to-maturity: U.S. Government agencies $ Municipal securities Residential agency mortgage-backed securities Residential agency collateralized mortgage obligations 78 Commercial mortgage-backed securities Asset-backed securities ) Corporate and other debt securities Equity securities Total securities held-to-maturity $ $ $ ) $ Note 5 - Loans and Allowance for Loan Losses, page 13 5. We note your disclosure that, during the third quarter of 2013, you further segregated the AC&D portfolio into three collateral types: (i) CRE construction, (ii) 1-4 family construction and (iii) development (lots and land). Please tell us how you considered the guidance in ASC 310-10-55-16 through 18 and in determining if these collateral types meet the definition of classes of financing receivables. If these collateral types are classes of financing receivables, please include the disclosure requirements of ASC 310-10-50 in future filings and include in your response as well. The Company respectfully submits to the Staff that at September 30, 2013, when the Company changed its methodology related to the AC&D portfolio as noted above, it did consider ASC 310-10-55-16 through 18 and determined that these loans were similar enough to be considered a single class of financing receivable. However, upon consideration of the Staff’s comment, the Company will further segregate its AC&D portfolio in future filings. The Company will present its loan portfolio as is indicated in the following tables, using its loan portfolio at September 30, 2013 as an example and will provide additional narrative as required by ASC 310-10-50 in future filings. United States Securities and Exchange Commission January 23, 2014 Page | 8 The Company’s loan portfolio was comprised of the following at: September 30, 2013 PCI loans All other loans Total (dollars in thousands) Commercial: Commercial and industrial $ 6,488 $ 125,035 $ 131,523 Commercial real estate (CRE) - owner-occupied 39,545 233,795 273,340 CRE - investor income producing 64,087 307,816 371,903 Acquisition, construction and development (AC&D) - 1-4 Family Construction 1,314 21,714 23,028 AC&D - CRE Construction 1,930 53,883 55,813 AC&D - Lots and Land 25,921 38,022 63,943 Other commercial 142 3,799 3,941 Total commercial loans 139,427 784,064 923,491 Consumer: Residential mortgage 34,784 139,996 174,780 Home equity lines of credit (HELOC) 1,736 144,748 146,484 Residential construction 7,459 39,040 46,499 Other loans to individuals 1,356 23,369 24,725 Total consumer loans 45,335 347,153 392,488 Total loans 184,762 1,131,217 1,315,979 Deferred costs (fees) - 363 363 Total loans, net of deferred costs (fees) $ 184,762 $ 1,131,580 $ 1,316,342 United States Securities and Exchange Commission January 23, 2014 Page | 9 The following tables present, by portfolio segment, the activity in the allowance for loan losses for the three and nine months ended September 30, 2013 . Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D AC&D - 1-4 Family Construction AC&D -
